DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 3/2/2021 has/have been considered.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim does not disclose the limitation of “wherein the UE context comprises a first UE context on a first node side and a second UE context on a second node side”.
However, examiner asserts that due to the broadness of the claim language, Kim does disclose “…wherein the UE context comprises a first UE context on a first node side and a second UE context on a second node side” in paragraphs [00294]-[0296], specifically the new gNB being able to determine the UE context from previous gNB and also update the UE context and apply the updated UE context at operation 3g-75.

Also in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., …the RRC connection of the UE in the INACTIVE state in the DC/MC connection In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner suggests adding said argued feature into claims 1, 11, and 20 to distinguish the claims from the Kim reference.
	Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are still rejected as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0234941; hereinafter Kim).

Regarding claims 1, 11 and 20, Kim discloses a method for resuming a radio resource control (RRC) connection, comprising:
(Fig. 3G, 3g-50 [0292]: UE sending an RRCConnectionResumeReqquest message to the new eNB); 
determining, by the target base station, a first node serving the terminal according to a user equipment (UE) identifier in the RRC connection resume request message, and obtaining UE context from the first node, wherein the UE context comprises a first UE context on a first node side and a second UE context on a second node side ([0293]: the new eNB successfully receives and identifies the resume ID and performs retrieving procedure of the UE context from the anchor gNB; [00294]-[0296], specifically the new gNB being able to determine the UE context from previous gNB and also update the UE context and apply the updated UE context at operation 3g-75); and 
sending, by the target base station, an RRC connection resume message to the terminal, so as for the terminal to resume the RRC connection (Fig. 3G, 3g-70; the new eNB transmit the RRCConectionResume message to the UE).  

Regarding claims 2, and 12, Kim discloses the method according to claim 1, wherein the terminal is a terminal in a first type of RRC inactive state, and the first type of RRC inactive state refers to a state which the terminal is in after all RRC connections are suspended (Fig. 3G, [0292]: wherein the UE is in inactive mode).  

Regarding claims 3 and 13, Kim discloses the method according to claim 1, wherein the RRC connection resume request message carries first indication ([0294]: reuse indicator within the resume message).  

Regarding claims 4 and 14, Kim discloses the method according to claim 1, wherein after the terminal receives a paging message sent by the first node, the target base station receives the RRC connection resume request message sent by the terminal; and wherein responsive to downlink data arriving at the second node, the second node notifies the first node to initiate paging to the terminal; responsive to the downlink data arriving at the first node, the first node initiates paging to the terminal; and the paging is used to trigger the terminal to initiate an RRC connection resume process (Fig. 3G).  

Regarding claims 5 and 15, Kim discloses the method according to claim 1, wherein responsive to uplink data arriving at the terminal, the target base station receives the RRC connection resume request message sent by the terminal ([0292]: using uplink resources to send resume request message).  

Regarding claim 6, Kim discloses the method according to claim 1, wherein obtaining the UE context from the first node comprises: 
sending, by the target base station, a UE context request message to the first node, so that after receiving the UE context request message, the first node performs an integrity protection verification on the UE context request message, and obtains the ([0292]-[0294]: verify and obtain UE context); and 
receiving, by the target base station, the first UE context on the first node side and the second UE context on the second node side sent by the first node ([0292]-[0294]: verify and obtain UE context).  

Regarding claim 7 and 16, Kim discloses the method according to claim 1, further comprising: 
after the terminal resumes the RRC connection, receiving, by the target base station, an RRC connection resume complete message sent by the terminal (Fig. 3G, 3g-75 resume complete message).  

Regarding claims 8 and 17, Kim discloses the method according to claim 1, wherein the first node is a master node in a dual connection network or a multi-connection network, and the second node is a secondary node in the dual connection network or the multi-connection network (Fig. 1C depicting dual network of WLAN and WAN).  

Regarding claims 9 and 18, Kim discloses the method according to claim 7, wherein the RRC connection resume complete message comprises secondary cell group (SCG) configuration information or indication information of SCG configuration ([0298]: may include a list of cell IDs of paging areas).  

([0289], [0294]: use of security key).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644